DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/11/2021.  As directed by the amendment: claims 1 and 3-5 have been amended, claim 15 has been cancelled, and new claims 18-20 have been added. Thus, claims 1-5 and 16-20 are presently examined in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which recites the limitation “the sleeve” on line 8; there is insufficient antecedent basis for this limitation in the claim, and it is not clear what exact structure this “sleeve” is, and/or how it relates to the overall structure of the claimed heart valve.  Furthermore, the last two lines of the claim set forth the parameter of “the valve graft being sutured to the stent, including the weld areas of the stent”, however this parameter is found to be confusing. It 
Regarding claim 17, it is not clear what, if any, additional structural limitation this claim imparts on the structure of the valve. It is to be noted that the claimed invention is “A synthetic heart valve” and the inflatable balloon catheter is not part of the claimed invention; and furthermore, this claim merely seems to be setting forth functional language/intended use, however does not disclose any additional structure required to meet said function/intended use. Thus, one having ordinary skill in the art would not be appraised of the scope of the invention/claim, thereby making the claim indefinite.
Regarding claim 20, which recites the limitation “the total length” on line 1; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome the rejection, it is suggested the word “the” be deleted and replaced with the word “a”.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt et al. (US Patent No. 8,075,615), hereinafter Eberhardt, in view of Chang et al. (An Efficient Way to Make a Trileaflet Conduit for Pulmonary Valve Replacement; The Society of Thoracic Surgeons; 2013; pgs. e163-e165), as disclosed in the IDS dated 01/11/2021, hereinafter Chang, in view of Lashinski et al. (US PG Pub. 2006/0020327), hereinafter Lashinski.
Regarding claims 1 and 2, Eberhardt discloses a synthetic heart valve (52), illustrated in Figures 1-4, comprising a valve graft (10), formed from a sheet, having a series of layers (Column 3, Lines 9-11 & Column 5, Lines 34-35 and 65-66) and including an upper portion (18) having a first thickness and a lower portion (20) having a second thickness which is greater than the first thickness, illustrated in Figure 1 (Column 6, Lines 3-8), the valve graft (10) having a cylindrical configuration (40) having a diameter, illustrated in Figures 2 and 3 (Column 8, Lines 17-19 & 44-46); and a flexible stent (42), overlaying the valve graft (10/40), the flexible stent (42) comprising a plurality of wire segments forming a cylindrical structure, the valve graft (10/40) being sutured to the stent, illustrated in Figure 3 (Column 12, Lines 27-28, 41-44 & 52-
	However, Chang teaches a valve graft made from expanded polytetrafluoroethylene (ePTFE), illustrated in Figures 1 and 2 (Chang: pg. e163, Column 1, Lines 13-14 and 3rd to last Line); the ePTFE material provides longevity, while also impeding cellular infiltration and fibrocalcifications (Chang: pg. e164, Column 2, 8th to last Line – 5th to last Line).  Additionally, Lashinski teaches a heart valve prosthesis comprising a stent with wire segments/z-stent rings coupled together via welding, such that there are a plurality of weld areas between adjacent wire segments; the welding aids in assuring no portion of the stent gets stuck/hung-up on the delivery sheath (Lashinski: [0374], Lines 1-10).
	In view of the teachings of Chang and Lashinski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the valve graft, of the synthetic heart valve of Eberhardt, to be made from expanded polytetrafluoroethylene (ePTFE), because the material provides longevity, while also impeding cellular infiltration and fibrocalcifications (as taught by Chang); and furthermore it would also have been obvious to one 
Regarding claim 4, Eberhardt in view of Chang and Lashinski disclose the valve according to claim 1, wherein Eberhardt further teaches the synthetic heart valve is a tricuspid valve, illustrated in Figures 1 and 4 (Eberhardt: Column 6, Lines 23-26).
Regarding claim 16, Eberhardt in view of Chang and Lashinski disclose the valve according to claim 1, wherein Eberhardt further teaches the wire segments of the flexible stent (42) are formed in a pattern, illustrated in Figure 3 (Eberhardt: Column 12, Lines 1-3 & 16-24).
Regarding claim 17, Eberhardt in view of Chang and Lashinski disclose the valve according to claim 16, wherein Eberhardt further teaches the flexible stent (42) is configured for securement to an inflatable balloon catheter used to implant the valve (52), illustrated in Figure 3 (Eberhardt: Column 15, Lines 55-62).
Regarding claim 18, Eberhardt in view of Chang and Lashinski disclose the valve according to claim 4, wherein Chang further teaches that it is known for leaflets, in a tricuspid valve, to have a height that is √3/2 times the width of the leaflet (Chang: pg. e164, Column 1, Lines 1-2).  In view of the teachings of Chang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the height of each leaflet, of the synthetic heart valve of Eberhardt in view of Chang and Lashinski, to be √3/2 times the width of the leaflet, as taught by Chang, since this is a known ratio of height to width for a leaflet of a tricuspid valve, and a change in proportion is generally recognized as being within the level of ordinary skill in the art, In re Reese, 129 USPQ 402.
Regarding claim 19, Eberhardt in view of Chang and Lashinski disclose the valve according to claim 4, wherein Eberhardt teaches that the height of the junction region (30) can be chosen depending on desired depth of a pocket, depending on patient need (Eberhardt: Column 6, Lines 47-55); furthermore, the radius of each leaflet is in proportion to the height of the junction region, specifically as the height of the junction region decreases the radius would increase and as the height of the junction region increases the radius would decrease (based on the definition that the total height of the leaflet is equal to the height of the junction region and the radius).  Thus, it would have been obvious, and well within then capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate radius for the leaflets, including equal to the height of the leaflet x .75, as claimed, based on specific patient need and determine depth of pocket for the leaflet; such a modification would involve a mere change in the proportions of the leaflets, and a change in proportion is generally recognized as being within the level of ordinary skill in the art, In re Reese, 129 USPQ 402.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the radius of the leaflet being the height of the leaflet x .75, as opposed to any other size/proportion.
Regarding claim 20, Eberhardt in view of Chang and Lashinski disclose the valve according to claim 4, wherein Eberhardt teaches that additionally material/length can be added above/below the height of the leaflet, based on surgeon preference in order to facilitate ease of implantation and/or additional valve durability (Eberhardt: Column 6, Lines 55-60).  Thus, it would have been obvious, and well within then capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate total length for the valve/how much additional material to add to the height of the leaflets, including having the total In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the total length of the valve be equal to the height of the leaflets + 6 mm, as opposed to any length/proportion.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt in view of Chang and Lashinski as applied to claim 1 above, and further in view of Ryan et al. (US PG Pub. 2008/0262593), hereinafter Ryan.
Regarding claim 3, Eberhardt in view of Chang and Lashinski disclose the valve according to claim 1, but do not specifically teach each of the plurality of wire segments being made from platinum and iridium.
	However, Ryan teaches that it is known to use a platinum iridium alloy to make stents of a prosthetic valve; the platinum iridium alloy has exceptional radiopacity, which thereby allows for thin struts/wires in the makeup of the stent resulting in improved flexibility and deliverability ([0040], Lines 6-10 & 13-15). 
In view of the teachings of Ryan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the plurality of wire segments, of the stent of the synthetic heart valve of Eberhardt in view of Chang and Lashinski, to comprise platinum and iridium, such that the plurality of wire segments can be thinner, thereby providing exceptional radiopacity, while also having improved flexibility and deliverability.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt in view of Chang and Lashinski as applied to claim 1 above, and further in view of Shaefers et al. (US PG Pub. 2014/0288594), hereinafter Shaefers.
Regarding claim 5, Eberhardt in view of Chang and Lashinski disclose the valve according to claim 1, but do not specifically teach the sutures used to suture the valve graft to the stent are made from expanded polytetrafluoroethylene.
However, Shaefers teaches that it is well known in the art to have a suture (10) made from expanded polytetrafluoroethylene (ePTFE), illustrated in Figure 1 ([0017], Lines 1-7).
	In view of the teachings of Shaefers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the suture, of the synthetic heart valve of Eberhardt in view of Chang and Lashinski, to be made from expanded polytetrafluoroethylene (ePTFE), since this is a well-known material used to make sutures, as taught by Shaefers; and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim 1, which is currently rejected as being unpatentable over the prior art of Eberhardt in view of Chang and Lashinski, stating that Eberhardt does not teach the junction region 248, as illustrated in Figure 2 of the current application at hand, “which permits the valve to be formed from a sheet or directly from a cylinder”, in addition to other newly added parameters set forth in claim 1.  Examiner respectfully disagrees with Applicant’s assertion.  The prior art of Eberhardt teaches all the structural limitations currently set forth in independent claim 1, including the valve graft (10/40) having a plurality of leaflets (24, 26, 28), each of the leaflets having an arcuate portion (32) defining a semicircular perimeter, each leaflet having a radius in which each leaflet is further defined by a height and a width including a junction region (30) along a portion of the height of the leaflet in which the height of the junction region is defined by the height of the leaflet minus the radius of the leaflet, illustrated in Figure 1 (see rejection section above for detailed rejection of all the parameters set forth in independent claim 1); the only parameters Eberhardt does not teach, as disclosed above in the rejection, is the valve graft being made from expanded polytetrafluoroethylene (ePTFE), and that the plurality of wire segments, of the flexible stent, being welded together.  However the prior art of Chang and Lashinski were used to teach these deficiencies.  Chang teaches that it is known to make a valve graft from ePTFE, which is a material that provides longevity, while also impeding cellular infiltration and fibrocalcifications, illustrated in Figures 1 and 2 (Chang: pg. e163, Column 1, Lines 13-14 and 3rd to last Line & pg. e164, Column 2, 8th to last Line – 5th to last Line); while Lashinski teaches a heart valve prosthesis comprising a stent with wire segments/z-stent rings coupled together via welding, which aids in assuring no portion of the stent gets stuck/hung-up on the delivery sheath (Lashinski: [0374], Lines 1-10).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the valve graft, of the synthetic heart valve of Eberhardt, to be made from ePTFE because the material provides longevity, while also impeding cellular infiltration and fibrocalcifications, and further have the plurality of wire segments, of the flexible stent, be welded in order to prevent any portion of the stent from getting stuck/hung-up on a delivery sheath.  Therefore, the rejection of independent claim 1 as being unpatentable over the prior art of Eberhardt in view of Chang and Lashinski is deemed to be proper since all the structural limitations set forth in the claim are taught, and thus, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DINAH BARIA/Primary Examiner, Art Unit 3774